Title: To Thomas Jefferson from George Jefferson, 31 December 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 31st. Decr. 1799

At a late meeting of the James River company they directed their Treasurer to return one fourth of the 30 dollars ⅌ share which has been borrowed from the members of the company; the Interest on which will stop tomorrow—You will therefore be intitled to draw on account of Mr. Shorts 33 shares $:247.½, exclusive of Interest to this time.
I attended the meeting but was informed I could not represent Mr. Short on account of my not being a member of the company, which the law directs; and which had escaped the recollection of Mr. Pollard.
I inclose your account & am
Dear Sir Your Very humble servt.

Geo. Jefferson

